     Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 1 of 31 Page ID #:1



 1 Allen Hyman (California State Bar No. 73371)
     LAW OFFICES OF ALLEN HYMAN
 2 10737 Riverside Drive
     North Hollywood, CA 91602
 3 Phone: (818) 763-6289
     E-mail: lawoffah@aol.com
 4
     Matthew F. Schwartz * Pro Hac Vice Pending
 5 Brian S. Levenson * Pro Hac Vice Pending
     SCHWARTZ, PONTERIO & LEVENSON, PLLC
 6 134 West 29th Street, Suite 1001
     New York, New York 10001
 7 Phone: (212) 714-1200
     E-mail: mschwartz@splaw.us
 8 E-mail: blevenson@splaw.us

 9 Oren S. Giskan * Pro Hac Vice Pending
     GISKAN SOLOTAROFF & ANDERSON LLP
10 90 Broad Street, 10th Floor
     New York, New York 10004
11 Phone: (212) 847-8315
     E-mail: ogiskan@gslawny.com
12
     Attorneys for Plaintiffs
13

14                         UNITED STATES DISTRICT COURT
15                       CENTRAL DISTRICT OF CALIFORNIA
16
       SA MUSIC, LLC, WILLIAM KOLBERT,
17     AS TRUSTEE OF THE HAROLD ARLEN
       TRUST,
18
                                         Plaintiffs,
19                                                               COMPLAINT FOR
                                v.                               COPYRIGHT
20                                                               INFRINGEMENT
       APPLE, INC., AMAZON.COM, INC.,
21     AMAZON.COM SERVICES LLC,                                  JURY DEMAND
       GOOGLE, LLC, and CLEOPATRA
22     RECORDS, INC.,
23                                       Defendants.
24

25                                    Basis for Jurisdiction

26         1.     The Court has jurisdiction over the subject matter of this action against

27 all Defendants pursuant to 28 U.S.C. § 1338(a) because this is an action for copyright

28
                                                   1
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 2 of 31 Page ID #:2



 1 infringement arising under the Copyright Act of 1976, 17 U.S.C. §§ 101, 106, 115,

 2 501, 602 et seq.

 3                                           Introduction
 4         2.    Plaintiffs are the legal and/or beneficial copyright owners of musical
 5 works authored by Harold Arlen one of the premier composers of American music.

 6         3.    Harold Arlen wrote or co-wrote some of the most popular modern songs,
 7 including Over the Rainbow from The Wizard of Oz and many other seminal works in

 8 the American songbook, including I’ve Got the World on a String, Stormy Weather,

 9 The Devil and the Deep Blue Sea, Come Rain or Come Shine, Get Happy, Ill Wind and

10 It’s Only A Paper Moon.

11         4.    The Composition Chart annexed as Exhibit A provides a list of Plaintiffs’
12 copyrighted compositions at issue in this case (the “Subject Compositions”).

13         5.    Harold Arlen’s works have been recorded by the most prominent jazz and
14 popular artists of all time, including Art Tatum, Art Blakey, Benny Goodman, Billie

15 Holliday, Buddy Rich, Cab Calloway, Charlie Parker, Count Basie, Dean Martin,

16 Dizzy Gillespie, Duke Ellington, Ella Fitzgerald, Etta James, Frank Sinatra, Fred

17 Astaire, John Coltrane, Judy Garland, Lena Horne, Louis Armstrong, Miles Davis,

18 Quincy Jones, Ray Charles, and Sarah Vaughan to name only a few. These

19 monumental works of art are, quite literally, national treasures.

20         6.    These and other recordings of Plaintiffs’ copyrighted musical works have
21 been pirated by the Defendants in this case. Defendants are all players in the digital

22 music business that participate in, and jointly profit from, making digital phonorecord

23 deliveries (i.e., downloads) of pirated recordings of the Subject Compositions.

24         7.    Digital phonorecord deliveries of musical recordings constitute a
25 reproduction and distribution of the musical work embodied in the digital recording

26 and require a license from the copyright owner of the musical composition, sometimes

27 referred to as a “mechanical license.”

28
                                                    2
                      COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 3 of 31 Page ID #:3



 1         8.    Defendants have failed to obtain any license that would authorize them to
 2 reproduce, distribute, or sell the recordings of the Subject Compositions identified on

 3 Exhibits B-D and, as a result, Defendants have infringed Plaintiffs’ exclusive rights of

 4 reproduction and distribution of the Subject Compositions, under 17 U.S.C. §§ 106(1)

 5 and 106(3).

 6         9.    Further, the activity of making digital phonorecord deliveries of pirated
 7 recordings of the Subject Compositions does not qualify for a compulsory license or

 8 as a covered activity under Section 115 of the Copyright Act.

 9         10.   A list of the pirated recordings of the Subject Compositions that
10 Defendants have reproduced and distributed without authorization, including by

11 making digital phonorecord deliveries, thus far identified, is set forth in the

12 Infringement Chart annexed as Exhibits B-D.

13         11.   All the recordings identified on Exhibits B-D are pirated. Plaintiffs have
14 thus far identified over 3,000 pirated recordings of the Subject Compositions that have

15 been separately reproduced and distributed as digital phonorecord deliveries by

16 Defendants in their respective digital music stores as set forth in the Infringement

17 Charts annexed as Exhibits B-D. Defendants have infringed these works in a concerted

18 and distinct distribution chain.

19                      Defendants’ Piracy is Massive and Flagrant
20         12.   Defendants have sold pirated recordings, provided by Cleopatra Records,
21 of virtually every well-known recording artist from the 1930s through the 1960s,

22 including Frank Sinatra, Ella Fitzgerald, Miles Davis, Louis Armstrong, Billie

23 Holiday, Mel Tormé, Ray Charles, Lena Horne, and Judy Garland.

24         13.   The scope and flagrant nature of Defendants’ piracy cannot be
25 understated. Defendants have pirated world-famous recordings without any regard for

26 actual ownership. For example, Lena Horne recorded and released Harold Arlen’s

27 Stormy Weather at least three times, first for the movie of the same title which, in

28
                                                  3
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 4 of 31 Page ID #:4



 1 2001, was selected for the US National Film Registry by the Library of Congress as

 2 being "culturally, historically, or aesthetically significant." Horne first recorded

 3 Stormy Weather in 1942 and the track was released by RCA Victor as part of Moanin’

 4 Low – Torch Songs by Lena Horne:

 5

 6

 7

 8

 9

10

11

12
           14.    Defendants Apple, Amazon, and Google have offered for sale 20 different
13
     pirated versions of Stormy Weather provided by Cleopatra, which has no connection
14
     to – or rights in – the original recording.
15
           15.    As another example, Ethel Waters’ 1933 recording of Stormy Weather,
16
     originally released by Brunswick, is one of only 500 records selected by the Librarian
17
     of Congress to be part of the National Recording Registry as “culturally, historically,
18
     or aesthetically important, and/or inform or reflect life in the United States”:
19

20

21

22

23

24

25

26

27

28
                                                   4
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 5 of 31 Page ID #:5



 1         16.   Defendants Apple, Amazon, and Google have offered for sale seven
 2 different bootlegs of the Ethel Waters recording provided by Cleopatra under the

 3 Stardust imprint, including on the compilation album, 100 Vocal & Jazz Classics –

 4 Vol. 3 (1932-1934).

 5         17.   This Stardust compilation album 100 Vocal & Jazz Classics – Vol. 3
 6 (1932-1934) alone includes 8 bootlegged recordings of Arlen works: (1) Stormy

 7 Weather by Ethel Waters, (2) Stormy Weather by Duke Ellington, (3) I Gotta Right To

 8 Sing The Blues by Cab Calloway, (4) I Gotta Right To Sing The Blues by Benny

 9 Goodman, (5) I’ve Got The World On A String by Cab Calloway, (6) I Gotta Right To

10 Sing The Blues by Louis Armstrong, (7) Between The Devil and the Deep Blue Sea by

11 Louis Armstrong, (8) Minnie the Moocher’s Wedding Day by Cab Calloway, and (9)

12 Kickin’ the Gong Around by Louis Armstrong.

13         18.   Until recently, the Stardust album 100 Vocal & Jazz Classics – Vol. 3
14 (1932-1934) was available in the online music stores of Apple, Amazon, and Google.

15 Cleopatra had no right to distribute any of these recordings in the United States and

16 never obtained authorization to distribute Plaintiffs’ compositions.

17         19.   Another indication that Cleopatra is a massive bootlegger comes from its
18 album art. Historically, record labels considered album artwork to be an essential part

19 of the packaging and marketing and took great care to create album artwork

20 commensurate with the music it accompanied. Not so with Cleopatra, which has often

21 either stolen the album art and music wholesale or employed stock artwork for its

22 bootlegged albums.

23         20.   For example, Cleopatra distributes an album on its Stardust imprint,
24 Count Basie Swings and Joe Williams Sings, featuring the Harold Arlen standard

25 Come Rain or Come Shine.

26

27

28
                                                  5
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 6 of 31 Page ID #:6



 1 The original album was recorded in 1956 for legendary jazz label, Verve which is still

 2 legitimately distributing the album:

 3

 4

 5

 6

 7

 8

 9

10

11
                           Stardust                                  Verve
12

13          21.   As another example, until recently, Apple, Amazon, and Google all
14 offered two copies of the 1964 Ethel Ennis recording of Harold Arlen’s classic, For

15 Every Man There’s A Woman, a legitimate Sony release and the Cleopatra version.

16 The Amazon versions are depicted below with the Sony version, left, with RCA logo

17 circled, selling for $1.29 and the Cleopatra version (Stardust Records) selling for

18 $0.89:

19

20

21

22

23

24

25

26

27

28
                                                  6
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 7 of 31 Page ID #:7



 1         22.   Defendants have also infringed entire albums dedicated to Plaintiffs’
 2 works. For example, Monmouth Evergreen released the Lee Wiley Sings Rodgers &

 3 Hart and Harold Arlen, which included eight recordings of Arlen works. Defendants

 4 copied the recordings and artwork (except for the Monmouth Evergreen logo) and

 5 offered the album for sale:

 6

 7

 8

 9

10

11

12

13

14

15
                     Monmouth Evergreen                            Master Classics
16

17
           23.   When Cleopatra has not stolen the artwork wholesale, it has compiled
18
     hundreds of tracks it pirated and used cookie-cutter stock album art. For example,
19
     Apple, Amazon, and Google were selling a series of as many as 17 albums called “100
20
     Vocal & Jazz Classics”:
21

22

23

24

25

26

27

28
                                                  7
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 8 of 31 Page ID #:8



 1         24.   Apple, Amazon, and Google were selling many other compilations of
 2 100+ tracks delivered by Cleopatra:

 3

 4

 5

 6

 7

 8

 9
           25.   A musical instrument, such as a trumpet or saxophone, resting in a
10
     cocktail glass has been a common stock theme serving as album art for the Cleopatra
11
     releases:
12

13

14

15

16

17

18

19
           26.   Cleopatra also routinely employs album artwork re-using the same image
20
     of what appears to be a screaming baboon for an “Essential Jazz Masters” series of
21
     compilations of recordings by Jazz giants, including Quincy Jones:
22

23

24

25

26

27

28
                                                  8
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 9 of 31 Page ID #:9



 1

 2         27.   Cleopatra also regularly superimposes stock photographs of artists,
 3 including Ella Fitzgerald and Rosemary Clooney, over the same red curtain

 4 background for its album art as illustrated by the following examples:

 5

 6

 7

 8

 9

10

11         28.   All of this should have made it obvious to Apple, Amazon and Google,
12 that Cleopatra is operating a huge music piracy operation. Apple, Amazon and Google,

13 had actual knowledge of, and/or willfully chose to ignore, the evidence of piracy and

14 participated in the infringement on a massive scale.

15         29.   To put this case in context, in 2007, Jammie Thomas-Rasset, a single
16 mother of four in Brainerd, Minnesota, was found liable, after three separate jury trials,

17 for copyright infringement for using file sharing software that enabled the

18 unauthorized downloading and distribution of 24 recordings by the Goo Goo Dolls

19 and Def Leppard, among others. The juries awarded statutory damages in all three

20 trials of up to $80,000 per infringement. The Eighth Circuit Court of Appeals

21 ultimately affirmed statutory damages in the amount of $9,250 for each infringed

22 recording, for a total award of $222,000. Ms. Thomas-Rassett declared bankruptcy as

23 she had “no other option.”

24         30.   In 2009, Joel Tenenbaum, a Massachusetts college student, who also used
25 file-sharing software that permitted others to download 30 recordings by Limp Bizkit

26 and Blink-182, was found liable and the jury awarded statutory damages of $22,500

27

28
                                                  9
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 10 of 31 Page ID #:10



 1 per recording, for a judgment that totaled $675,000 forcing Mr. Tenenbaum to file for

 2 Chapter 7 bankruptcy.

 3        31.    Unlike Ms. Thomas-Rassett and Mr. Tenenbaum who were not alleged to
 4 have sold their infringing recordings or profited from their conduct, Defendants in this

 5 case have engaged in massive music piracy operation for the purpose of generating

 6 profits from their sales of pirated recordings and by other means.

 7        32.    The copyright infringement operation detailed in this Complaint is only
 8 the latest in a long line of piracy schemes that have plagued composers, publishers,

 9 and record labels since the inception of the music industry over 100 years ago, when

10 the perforated rolls used by player pianos to perform musical works were pirated. See

11 Aeolian Co. v. Royal Music Co., 196 F. 926 (W.D.N.Y. 1912).

12        33.    As the technology employed by the music industry to reproduce musical
13 works advanced, bootlegging efforts by music pirates kept pace. In the 1960s and

14 1970s, organized criminal enterprises engaged in record and tape piracy operations on

15 a scale that is dwarfed by the infringing conduct explained herein. Like the Defendants

16 in this case, the “tape pirates” and “record pirates” of years past unlawfully duplicated

17 popular pre-existing recordings, and then claimed their liability was limited by the

18 compulsory license provision of the 1909 Copyright Act, § 1(e).

19        34.    The landmark case Duchess Music Corp. v. Stern, 458 F.2d 1305 (9th Cir.
20 1972) settled the issue as to whether tape pirates could limit their liability for piracy

21 under the compulsory license provision of the 1909 Copyright Act. In Duchess, the

22 defendant tape pirate engaged in the same conduct identified in this Complaint, and

23 claimed her conduct was lawful because the compulsory license provision of the

24 Copyright Act authorized the reproduction and distribution of the musical works

25 embodied on the recordings she pirated. The Ninth Circuit rejected the argument,

26 stating, “She may not continue her piracy under the flag of compulsory licensing.” The

27 Duchess court concluded that the tape pirates’ activity was ineligible for a compulsory

28
                                                 10
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 11 of 31 Page ID #:11



 1 license and that reproduction of a musical composition on a pirated recording infringed

 2 the copyright in the composition, even when a compulsory license was claimed. 1

 3          35.    The holding in Duchess was codified when the Copyright Act was revised
 4 in 1976. The statutory bar against compulsory licensing of pirated recordings continues

 5 in the recent amendments to Section 115 of the Copyright Act, which provides that

 6 reproduction and distribution of pirated sound recordings is not a covered activity

 7 under Section 115 and is ineligible for a compulsory license.

 8          36.    Defendants are nothing more than modern tape pirates and their conduct
 9 constitutes willful copyright infringement of the Subject Compositions in violation of

10 the United States Copyright Act [17 U.S.C. §§ 101, 106, 115, 501, 602 et seq.] (the

11 “Copyright Act”).

12                                          SA Music, LLC
13          37.    Plaintiff SA Music, LLC is a Nevada limited liability company and Sam
14 Arlen is the sole member of the company.

15                                     The Harold Arlen Trust
16          38.    Plaintiff William Kolbert is the Trustee of the Harold Arlen Trust (the
17 “Harold Arlen Trust”), a trust created by Harold Arlen in his will.

18                                                Apple
19          39.    Defendant Apple Inc. (“Apple”) is a corporation organized under the laws
20 of the State of California with a place of business at 1 Apple Park Way in Cupertino,

21 California.

22

23
            1
24             The criminal conduct of “tape pirates” became a priority of the Attorney General of the
     United States, Edward H. Levi, in 1975 when the Justice Department determined that decisions
25   reached by four Circuit Courts of Appeals, including the Ninth Circuit in Duchess, rendered tape
     pirates criminally liable even where the statutory royalty was tendered. See Heilman v. Levi, 391
26   F.Supp. 1106 (E.D.Wisc. 1975). Criminal copyright infringement sentences continue to this day. See
     Matter of Zaragoza-Vaquero, 26 I&N Dec. 814 (BIA 2016)(defendant sentenced to 33 months in
27   prison and ordered to be removed from the United States for selling bootleg copies of music CDs at
28   a Florida flea market, as a crime involving moral turpitude).

                                                    11
                       COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 12 of 31 Page ID #:12



 1        40.    Apple owns and operates the U.S. iTunes Store (“iTunes”), a digital
 2 music store that sells permanent downloads. iTunes opened in April 2003 and has been

 3 the largest music vendor in the United States since April 2008 and the largest music

 4 vendor in the world since February 2010. As of January 2017, the iTunes Store offered

 5 between 35-40 million recordings for download.

 6        41.    Apple specifically selected and contracted with Cleopatra (directly and/or
 7 through a distributor) to provide its digital music catalog to be sold in its iTunes store

 8 on negotiated financial terms.

 9        42.    Apple received all of the recordings of the Subject Compositions
10 identified in Exhibits B-D from Cleopatra (directly and/or through its distributor) in

11 California. Apple then reproduced, distributed and sold these pirated recordings of the

12 Subject Compositions in iTunes, without any licenses, as permanent downloads among

13 other types of digital phonorecord deliveries.

14                                            Amazon
15        43.    Upon information and belief, Defendant Amazon.com, Inc. is a
16 corporation organized under the laws of the State of Delaware with a place of business

17 at 410 Terry Ave. N Seattle, WA 98109

18        44.    Upon information and belief, Amazon Digital Services LLC is a limited
19 liability company organized under the laws of the State of Delaware with a place of

20 business at 410 Terry Avenue N, Seattle, WA 98109.

21        45.    Upon information and belief, Defendant Amazon.com Services LLC is a
22 limited liability company organized under the laws of the State of Delaware with a

23 place of business at 410 Terry Avenue N, Seattle, WA 98109.

24        46.    On January 1, 2020, Amazon Digital Services LLC was merged into
25 Defendant Amazon.com Services LLC pursuant to and in accordance with Title 6,

26 Section 18-209 of the Limited Liability Company Act of the State of Delaware

27 (“Section 18-209”).

28
                                                 12
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 13 of 31 Page ID #:13



 1        47.    Under Section 18-209, all liabilities and duties of Amazon Digital
 2 Services LLC attached to, and may be enforced against, Defendant Amazon.com

 3 Services LLC, as if they had been incurred or contracted by it.

 4        48.    Amazon.com, Inc., Amazon Digital Services LLC, and Amazon.com
 5 Services LLC are united in interest and shall be referred to, individually and

 6 collectively, as “Amazon”.

 7        49.    Amazon has owned and operated a digital music store under various
 8 names since 2007, including “Amazon MP3” at launch and currently, “Amazon Music

 9 Store” or “Digital Music Store” that sells permanent downloads (collectively “Amazon

10 Music Store”). Amazon currently offers a catalog of over 40 million tracks for sale as

11 permanent downloads in the U.S.

12        50.    Amazon specifically selected and contracted with Cleopatra (directly
13 and/or through its distributor) to provide the Cleopatra digital music catalog to be sold

14 through the Amazon music store on negotiated financial terms.

15        51.    Amazon received all the recordings of the Subject Compositions
16 identified on Exhibits B-D from Cleopatra (directly and/or through its distributor).

17 Amazon then reproduced, distributed and sold these pirated recordings of the Subject

18 Compositions in the Amazon music store, without any license whatsoever, as

19 permanent downloads among other types of digital phonorecord deliveries identified

20 herein.

21                                            Google
22        52.    Defendant Google LLC (“Google”) is a limited liability company
23 organized under the laws of the State of Delaware with a place of business at 1600

24 Amphitheatre Parkway, Mountain View, California.

25        53.    Google has owned and operated a digital music store under various names
26 since 2011, including “Google Music” at launch, and currently, “Google Play”, all

27

28
                                                 13
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 14 of 31 Page ID #:14



 1 selling permanent downloads (collectively, “Google Play”). Google Play currently has

 2 a catalog of over 40 million tracks for sale as permanent downloads in the U.S.

 3        54.    Google received all the recordings of the Subject Compositions identified
 4 on Exhibits B-D from Cleopatra (directly and/or through its distributor). Google then

 5 reproduced, distributed and sold these pirated recordings of the Subject Compositions

 6 on Google Play, without any license whatsoever, as permanent downloads among

 7 other types of digital phonorecord deliveries identified herein.

 8                                           Cleopatra
 9        55.    Upon information and belief, Defendant Cleopatra Records, Inc.
10 (“Cleopatra”) is a business entity organized under the laws of the State of California

11 with a place of business at 11041 Santa Monica Blvd, Los Angeles, CA.

12        56.    Upon information and belief, Cleopatra, without any authority, duplicated
13 pre-existing recordings embodying the Subject Compositions identified on Exhibits

14 B-D, distributed them to Apple, Google, and Amazon for sale in their digital music

15 stores without any license, and unlawfully authorized Apple’s, Google’s and

16 Amazon’s making of digital phonorecord deliveries in their respective stores as

17 specifically set forth in the annexed Exhibit B-D.

18        57.    Upon information and belief, Cleopatra is simply taking recordings of the
19 Subject Compositions made by others without permission, duplicating and delivering

20 them (directly or through a distributor) to Apple, Google, and Amazon under various

21 label names, including but not limited to Goldenlane Records, Magic Gold Records,

22 Master Classics, Screenland Records, Soundtrack Classics, Stardust, Stereo Magic

23 Records, Classic Music International, Rolled Gold, Burning Fire, Vintage Masters, and

24 Vintage Masters Inc., and authorizing Apple, Google, and Amazon to sell

25 reproductions of the pirated copies.

26        58.    Upon information and belief, Cleopatra has been Apple’s, Google’s and
27 Amazon’s single largest record label source of digital recordings for years. At times

28
                                                 14
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 15 of 31 Page ID #:15



 1 Cleopatra has been the record label responsible for as much as 1% of the entire iTunes,

 2 Google Play, and Amazon Music Store catalogs, with over 500,000 recordings in each

 3 store, outpacing even the major record labels.

 4                             Jurisdiction, Venue and Joinder
 5        59.    This Court has personal jurisdiction over Defendants. All Defendants
 6 have purposefully availed or directed their infringing activities in California and in this

 7 district.

 8        60.    Cleopatra’s principal offices where it pirated the recordings on Exhibits
 9 B-D is located in this district. Further, Plaintiffs’ copyright infringement claims arise

10 out of (a) the reproduction and distribution of pirated recordings of the Subject

11 Compositions listed in Exhibits B-D, occurring in the Central District of California,

12 directly by Defendants and/or at their purposeful direction and availment, including

13 the sale of pirated recordings of Subject Compositions to Central District of California

14 residents; or (b) continuously and deliberately exploiting the forum state’s market for

15 its commercial gain, including through the use of targeted advertising and promotion.

16        61.    In addition, Apple and Amazon have employed licensing agent, Music
17 Reports, Inc., in this judicial district, to obtain the necessary mechanical licenses for

18 promotional streams of the bootlegged tracks identified in Exhibits B-D.

19        62.    The Google Play music service (then called “Google Music”) was
20 launched at a Los Angeles event in November 2011. Google has marketed the service

21 in the Los Angeles area and, upon information and belief, Google Play has thousands

22 of subscribers in Los Angeles. Google has multiple office campuses in Los Angeles.

23        63.    Venue is proper in this District pursuant to 28 U.S.C §§ 1391(b), 1391(c)
24 and 1400(a) because Defendants are subject to personal jurisdiction in this Judicial

25 District and have committed unlawful acts of infringement in this Judicial District. In

26 addition, Defendants all have places of business in this Judicial District.

27

28
                                                 15
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 16 of 31 Page ID #:16



 1        64.   Joinder of all claims in this case is proper under Fed. R. Civ. P. 20 because
 2 the claims all arise out of a series of transactions – the distribution by Cleopatra of

 3 pirated recordings of Arlen’s works to Apple, Google, and Amazon.

 4        65.   In addition, questions of law and fact common to all defendants will arise
 5 in this action including whether Cleopatra pirated the recordings of the Subject

 6 Compositions, whether Cleopatra distributed the pirated recordings of the Subject

 7 Compositions to Apple, Google, and Amazon, whether Plaintiffs own valid copyrights

 8 to each of the Subject Compositions, whether Defendants obtained any license for the

 9 reproduction and distribution of the pirated recordings of the Subject Compositions.

10                                       Harold Arlen
11        66.   Harold Arlen (1905–1986) was a master composer and a highly regarded
12 contributor to the Great American Songbook. The son of a synagogue cantor, Arlen

13 was born in Buffalo, New York and emerged as one of the greatest American

14 composers and songwriters, writing extraordinarily complex melodies and harmonies

15 that remained accessible to a broad popular audience.

16        67.   Early in his career, Arlen wrote songs for musicals, including the entire
17 scores for Broadway shows such as Cotton Club Parade, Life Begins at 8:40, Bloomer

18 Girl, St. Louis Woman, Jamaica and Saratoga, among others.

19        68.   Arlen was also active in Hollywood and composed the music for some of
20 the greatest film musicals of all time, most notably all the music in the 1939 motion

21 picture classic “The Wizard of Oz,” including Ding, Dong! The Witch Is Dead, We're

22 Off To See The Wizard, and Over The Rainbow.

23        69.   Over The Rainbow, performed by Judy Garland in the film, won the
24 Academy Award for Best Original Song. The song is one of the most enduring

25 standards of the 20th century and was voted number one on the "Songs of the Century"

26 list compiled by the Recording Industry Association of America and the National

27

28
                                                16
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 17 of 31 Page ID #:17



 1 Endowment for the Arts. The American Film Institute also ranked Over The Rainbow

 2 the greatest movie song of all time.

 3        70.   Arlen successfully collaborated with the greatest Tin Pan Alley lyricists,
 4 including “Yip” Harburg, Ira Gershwin, Johnny Mercer, Leo Robin and Ted Koehler.

 5        71.   Arlen’s partnership with Harburg extended over many decades. With
 6 Billy Rose, they wrote It's Only A Paper Moon in 1933. They followed up with a

 7 successful revue, Life Begins at 8:40, which included lyric collaborations with his old

 8 friend, Ira Gershwin, including Fun to Be Fooled, and You're A Builder Upper.

 9        72.   Arlen was inducted into the Songwriters Hall of Fame in 1971 and was
10 honored with its highest accolade, the Johnny Mercer Award, in 1982. In 1996, Arlen

11 was honored and memorialized by the U.S. Postal Service with his own stamp:

12

13

14

15

16

17

18                     SA Music LLC and the Harold Arlen Trust
19        73.   Harold Arlen’s son, Sam Arlen, acquired the U.S. copyrights in the
20 Subject Compositions between 1989 and 2015, by termination notices that he, as sole

21 statutory heir under Section 304 of the Copyright Act of 1976, served and filed with

22 Copyright Office.

23        74.   In 2018, Sam Arlen assigned the U.S. copyrights in the Subject
24 Compositions, as set forth in the Composition Chart annexed as Exhibit A, along with

25 all accrued causes of action, to his company, SA Music, LLC. SA Music, LLC is the

26 legal and/or beneficial owner of the U.S. copyright in certain of the Subject

27 Compositions as identified in Exhibit A, along with all accrued causes of action.

28
                                                17
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 18 of 31 Page ID #:18



 1         75.     Plaintiff Harold Arlen Trust acquired the U.S. copyrights identified in
 2 the Composition Chart annexed as Exhibit A by operation of will and through

 3 termination notices served and filed by Harold Arlen during his lifetime with the U.S.

 4 Copyright Office under Section 304 of the Copyright Act of 1976.

 5         76.   Plaintiff Harold Arlen Trust is the legal owner of certain of the U.S.
 6 copyright in certain of the Subject Compositions as identified in Exhibit A, along with

 7 all accrued causes of action.

 8                                 The Subject Compositions
 9         77.   Plaintiffs are the owners of the musical compositions listed in the
10 Composition Chart annexed as Exhibit A (collectively, the “Subject Compositions”)

11 that are the subject of this action.

12         78.   The copyrights for all the Subject Compositions have been registered and
13 renewed with the U.S. Copyright Office, and each Subject Composition is the subject

14 of a valid U.S. copyright. The Composition Chart annexed as Exhibit A identifies the

15 copyright registration numbers for each of the Subject Compositions.

16         79.   Plaintiffs are the owner of a share in each of the Subject Compositions in
17 the percentages listed on Exhibit A.

18         80.   As discussed more fully below, the Defendants have infringed, and are
19 continuing to infringe, the copyright in each of the Subject Compositions by willfully

20 reproducing and distributing them without a license.

21                                         Background
22         81.   Before digital music distribution, recorded music was physically
23 distributed through brick-and-mortar stores that were confined by the limitations of

24 shelf space. Recording artists signed exclusive recording contracts with record labels

25 in order to have their records pressed and distributed in national record stores.

26         82.   It is hard to imagine that a person walking into Tower Records, off the
27 street, with arms full of CDs and vinyl records and claiming to be the record label for

28
                                                 18
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 19 of 31 Page ID #:19



 1 Frank Sinatra, Louis Armstrong and Ella Fitzgerald, could succeed in having that store

 2 sell their pirated copies directly next to the same albums released by legendary record

 3 labels, Capitol, RCA and Columbia, and at a lower price.

 4        83.    Yet, this exact practice occurs every day in the digital music business,
 5 where there is unlimited digital shelf space (there are 40 million recordings available

 6 on iTunes) and a complete willingness by the digital music stores like Apple to seek

 7 popular and iconic recordings from any source, legitimate or not, provided they

 8 participate in sharing the proceeds.

 9        84.    The iconic status of the pirated recordings of the Subject Compositions at
10 issue in this case cannot be overstated. Any list of the most popular singers and

11 musicians of any period between 1930 and 1970 would be replete with the artists who

12 have recorded Plaintiffs’ musical works, some of them multiple times.

13        85.    All the recordings on the Infringement Chart (Exhs. B-D) embodying the
14 Subject Compositions are pirated copies, or “bootlegs.” Defendants’ digital

15 phonorecord deliveries of these pirated copies were all made without authorization

16 from the copyright owners of the sound recordings or those who originally “fixed”

17 them as required by Section 115 (discussed below), and the copyright owners of the

18 Subject Compositions.

19        86.    Defendants all generate illicit revenue for themselves when these and
20 other pirated copies are sold or distributed.

21                                  The Pirated Recordings
22        87.    All the recordings identified in Exhibits B-D are pirated. Defendants have
23 taken recordings of the Subject Compositions – in which they hold no rights – and

24 reproduced and distributed pirated copies of them to the public, for profit, without

25 authorization.

26        88.    Virtually all the recordings at issue in this case were originally made
27 between 1930 and 1972.

28
                                                 19
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 20 of 31 Page ID #:20



 1        89.    Since Cleopatra did not originally “fix” any of the relevant recordings,
 2 the only way for it to acquire the rights to duplicate and distribute them would be to

 3 purchase or license rights in these recordings.

 4        90.    Upon information and belief, Cleopatra never acquired permission or the
 5 rights to reproduce or distribute any of these recordings from any person who lawfully

 6 fixed them or from the owner of the copyright in the sound recording. Cleopatra is

 7 simply taking previously released recordings and selling them as if they were the

 8 rightful owner. Apple, Google, and Amazon are knowingly duplicating Cleopatra’s

 9 pirated sound recordings of the Subject Compositions and selling the pirated copies

10 for profit.

11                 Defendants Have Infringed the Subject Compositions
12        91.    The Infringement Chart annexed as Exhibits B-D sets forth each
13 recording of the Subject Compositions thus far identified by Plaintiffs that Defendants

14 have reproduced, distributed, stand/or made available for digital phonorecord

15 deliveries in their stores.

16        92.    Each of the recordings identified in the Infringement Chart annexed as
17 Exhibits B-D embodies at lease one of the Subject Compositions.

18        93.    Digital music distributors also have the ability to assign International
19 Standard Recording Code (“ISRC”) to individual digital recordings. An ISRC is a

20 unique identification system for sound recordings and music video recordings. Each

21 ISRC code identifies a specific unique recording and can be permanently encoded into

22 a product as a kind of digital fingerprint. Where available, the ISRC codes for the

23 tracks are provided in Exhibits B-D.

24        94.    Upon information and belief, Defendants Apple, Amazon, and Google
25 each maintain their own database in which they enter and/or maintain data pertaining

26 to each track available for sale in their respective stores, including the name of the

27

28
                                                 20
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 21 of 31 Page ID #:21



 1 song, artist, album, record label, track length, ISRC and the catalog ID they assign to

 2 the track.

 3        95.    Defendants have reproduced, distributed, exported, and/or made the
 4 recordings identified on Exhibits B-D available for digital phonorecord deliveries

 5 through their stores, in the United States.

 6        96.    Plaintiffs have not authorized any reproduction or distribution or
 7 exportation of the recordings of the Subject Compositions identified on Exhibits B-D.

 8        97.    The various types of unauthorized reproductions, distributions, and/or
 9 digital phonorecord delivery configurations of each of the pirated recordings of the

10 Subject Compositions made and/or authorized by Defendants are discussed briefly

11 below.

12                                   Permanent Downloads
13        98.    Permanent download means a digital transmission of a sound recording
14 of a musical work in the form of a download, where such sound recording is accessible

15 for listening without restriction as to the amount of time or number of times it may be

16 accessed.

17        99.    Apple, Google, and Amazon have made available, reproduced, and
18 distributed permanent downloads of the recordings of the Subject Compositions listed

19 on Exhibits B-D to its customers.

20        100. Apple, Google, and Amazon were unlawfully authorized and directed to
21 do so by Cleopatra (directly and/or by its distributor).

22        101. Reproducing or distributing permanent downloads of recordings of the
23 Subject Compositions require licenses from the copyright owners of the Subject

24 Compositions and all the Defendants failed to obtain such licenses for each entry on

25 the Infringement Chart at Exhibits B-D.

26        102. The reproduction and distribution of permanent downloads of recordings
27 of the Subject Compositions by Apple, Google, and Amazon and the authorization of

28
                                                 21
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 22 of 31 Page ID #:22



 1 this activity by Cleopatra, infringes Plaintiffs’ exclusive reproduction and distribution

 2 rights under 17 U.S.C. § 106(1) and (3).

 3                                      Promotional Clips
 4        103. Defendants Apple and Amazon have a feature in their stores that allow
 5 users to interactive stream a sample, promotional clip, of the recordings that were

 6 available for sale as permanent downloads.

 7        104. These promotional clips are 30–90 seconds long and their purpose was to
 8 encourage the purchase of the tracks as permanent downloads.

 9        105. Apple and Amazon reproduced and distributed copies of the recordings
10 of the Subject Compositions identified on Exhibits B-D as promotional clips in iTunes

11 and Amazon Music Store.

12        106. These promotional clips of recordings of the Subject Compositions are
13 interactive streams that require a license from the copyright owners of the Subject

14 Compositions and Defendants all failed to obtain such licenses for each entry on the

15 Infringement Chart annexed as Exhibits B-D.

16        107. Defendants Apple’s and Amazon’s reproduction and distribution of
17 promotional clips of pirated recordings of the Subject Compositions, and authorization

18 of this activity by Cleopatra, infringes Plaintiffs’ exclusive reproduction and

19 distribution rights under 17 U.S.C. § 106(1) and (3).

20                                        Server Copies
21        108. Cleopatra has, directly and/or though a distributor, delivered to Apple,
22 Google, and Amazon a copy of each recording of the Subject Compositions identified

23 on Exhibits B-D.

24        109. Apple, Google, and Amazon have reproduced at least one copy of each
25 recording of the Subject Compositions identified on Exhibits B-D on its servers.

26

27

28
                                                 22
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 23 of 31 Page ID #:23



 1        110. Apple, Google, and Amazon have made at least one copy of each
 2 recording of the Subject Compositions identified on Exhibits B-D available for sale as

 3 permanent downloads through iTunes, Google Play, and Amazon Music Store.

 4        111. Apple, Google, and Amazon were unlawfully authorized and directed to
 5 do so by Cleopatra (directly and/or by its distributor).

 6        112. Making server copies of any of the recordings embodying the Subject
 7 Compositions identified on Exhibits B-D requires a license from the copyright owners

 8 of the Subject Compositions.

 9        113.   Defendants failed to obtain such licenses for each of the recordings
10 embodying the Subject Compositions identified on Exhibits B-D.

11        114. Apple’s, Google’s and Amazon’s reproduction of server copies of pirated
12 recordings of the Subject Compositions for sale of permanent downloads through

13 iTunes, Amazon Music Store, and Google Play, and authorization of this activity by

14 Cleopatra, as well the distribution of the server copies of pirated recordings of Subject

15 Composition to Apple, Google and Amazon, by Cleopatra, infringes Plaintiffs’

16 exclusive reproduction and distribution rights under 17 U.S.C. § 106(1) and (3).

17                                      Making Available
18        115. Defendants have made and continue to make available, or authorize
19 making available, permanent downloads of the recordings of the Subject Compositions

20 identified on Exhibits B-D to the public by delivering, uploading and/or offering them

21 as permanent downloads through iTunes, Google Play, and Amazon Music Store.

22        116. The Defendants’ making available recordings of the Subject
23 Compositions identified on Exhibits B-D for permanent downloads, and authorization

24 of this activity, by Cleopatra, requires a license from the copyright owners of the

25 Subject Compositions

26

27

28
                                                 23
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 24 of 31 Page ID #:24



 1        117. Apple, Google, and Amazon have made one copy of each recording of
 2 the Subject Compositions identified on Exhibits B-D available for sale as permanent

 3 downloads through iTunes.

 4        118. Apple, Google and Amazon were unlawfully authorized and directed to
 5 do so by Cleopatra (directly and/or by its distributor).

 6        119. Defendants failed to obtain such licenses for each recording of the Subject
 7 Compositions identified on Exhibits B-D and have thereby infringed Plaintiffs’

 8 exclusive distribution rights under 17 U.S.C. § 106(3) as a “deemed distribution.”

 9 A&M Records v. Napster, 239 F.3d 1004, 1014 (9th Cir. 2001); Perfect 10, Inc. v.

10 Microsoft.com, Inc., 487 F.3d 701 718–19 (9th Cir. 2007).

11                                         Exportation
12        120. Exportation of phonorecords of a musical composition acquired within
13 the U.S. requires authorization of the owner of the copyright of the musical

14 composition under Section 602 of the Copyright Act. Exportation without the authority

15 of the owner of the copyright in that composition is an infringement of the exclusive

16 distribution rights under 17 U.S.C. § 106(3).

17        121. Defendants have engaged in the unauthorized exportation of
18 phonorecords of the Subject Compositions, acquired within the U.S., by digital

19 phonorecord deliveries, or other means.

20        122.   Cleopatra is located in Los Angeles. Apple, Google, Amazon, and
21 Cleopatra (directly and/or through its distributor) have engaged in the exportation of

22 phonorecords of each recording embodying the Subject Compositions listed on

23 Exhibits B-D from the United States by digital phonorecord delivery, or other delivery

24 of phonorecords.

25        123. None of the Defendants obtained exportation authorization from the U.S.
26 copyright owners of the Subject Compositions.

27

28
                                                 24
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 25 of 31 Page ID #:25



 1        124. Defendants’ respective exportations of phonorecords embodying the
 2 Subject Compositions identified on Exhibits B-D infringe Plaintiffs’ exclusive

 3 importation rights under 17 U.S.C. § 602 and distribution rights under 17 U.S.C. §

 4 106(3).

 5                        Illegal Downloading Prior to Exportation
 6        125. Defendants are engaged in a systematic process of illegally reproducing
 7 and distributing illegally downloaded pirated copies of recordings of the Subject

 8 Compositions in the U.S. prior to distribution or exportation of these works to the U.K.

 9        126. Some of the pirated recordings (those on the Classic Music International,
10 Burning Fire, and Rolled Gold imprints) of the Subject Compositions provided by

11 Cleopatra are exclusively made available for permanent downloads in Apple’s,

12 Google’s, and Amazon’s foreign digital music stores.

13        127. Defendants have each reproduced and/or distributed server copies of the
14 pirated recordings of the Subject Compositions in the U.S. and/or unlawfully

15 authorized this activity, without any authority whatsoever to make these reproductions

16 and/or distributions, the identical activity for which Ms. Thomas-Rassett and Mr.

17 Tenenbaum were liable (see paragraphs 29-31 above).

18        128. Any reproduction and/or distribution of pirated recordings of the Subject
19 Compositions in the United States by Defendants, or authorization of this activity,

20 without a license from the U.S. copyright owners is an infringement of the copyright

21 owners’ rights under 17 U.S.C. § 106(1) (“the owner of the copyright has the exclusive

22 right to . . . reproduce the copyrighted work in copies or phonorecords.”). Whatever

23 foreign copyright laws may say, the U.S. Copyright Act governs reproductions in the

24 U.S. and distributions or exportation from the U.S.

25        129. Defendants’ respective unauthorized reproductions and/or distributions
26 of pirated recordings embodying the Subject Compositions in the U.S. prior to

27

28
                                                 25
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 26 of 31 Page ID #:26



 1 exportation, and unlawful authorization of this activity by Defendants constitutes

 2 infringement of Plaintiffs’ exclusive rights under 17 U.S.C. § 106(1).

 3                                          Willfulness
 4        130. The infringing conduct of the Defendants is willful. Cleopatra knows that
 5 it does not have authority to reproduce, distribute or for importation of the recordings

 6 of the Subject Compositions listed on Exhibits B-D, or to authorize these actions by

 7 Apple, Google, and Amazon. Cleopatra has pirated thousands of recordings and sold

 8 them in the United States through iTunes, Google Play, and Amazon Music Store.

 9        131. Further, Apple, Google, and Amazon have had knowledge of their own
10 infringing conduct and that of Cleopatra and has continued to work with Cleopatra and

11 make digital phonorecord deliveries and other reproductions and distributions of the

12 pirated recordings of the Subject Compositions that Cleopatra provided and/or were

13 recklessly indifferent or willfully blind to their own infringing conduct.

14        132. Apple, Google, and Amazon have willfully failed to employ adequate
15 human resources, screening mechanisms, or use of digital fingerprinting technology to

16 detect unlawfully duplicated recordings on iTunes, Google Play, and Amazon Music

17 Store that these Defendants routinely uses for other services, for example, their “scan

18 and match” services.

19        133. In addition to the recordings identified on Exhibits B-D, there are
20 believed to be many other pirated recordings of the Subject Compositions that

21 Defendants have reproduced and distributed without authorization that Plaintiffs have

22 not yet identified or that are no longer available on iTunes, Google Play or Amazon

23 Music Store.

24        134. The infringement by Defendants of each Subject Composition on each
25 pirated recording identified in the Infringement Chart at Exhibits B-D began as of the

26 date of upload, receipt, delivery to and/or reproduction by Apple, Google, or Amazon

27 of server copies of the pirated recordings of the Subject Compositions designated for

28
                                                 26
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 27 of 31 Page ID #:27



 1 reproduction and distribution by Cleopatra through iTunes, Google Play, or Amazon

 2 Music Store and, in many cases, continues to the present. The infringements identified

 3 in Exhibits B-D all occurred, and were first discovered, within three years of filing this

 4 Complaint.

 5        135. By their conduct described above, Defendants have infringed and are
 6 continuing to infringe Plaintiffs’ copyrights on a regular basis in violation of 17 U.S.C.

 7 §§ 101, 106, 115, 501, 602 et seq.

 8        136. As a direct and proximate result of Defendants’ infringement, Plaintiffs
 9 are entitled to elect either an award of actual damages, including Defendants’ profits,

10 or statutory damages under 17 U.S.C. § 504(c).

11        137. Defendants’ infringement is and has been willful, intentional, purposeful
12 and with willful disregard of the rights of Plaintiffs. Anything less than maximum

13 statutory damage awards would encourage infringement, amount to a slap on the wrist,

14 and reward Defendants for their willful infringement on a grand scale.

15        138. Plaintiffs are also entitled to their costs, including reasonable attorneys’
16 fees, pursuant to 17 U.S.C. § 505.

17        139. Pursuant to 17 U.S.C. § 502, Plaintiffs are entitled to a permanent
18 injunction prohibiting Defendants from reproducing, distributing, making available,

19 importing and selling the pirated recordings of the Subject Compositions without

20 license or authorization in violation of the Copyright Act.

21

22

23

24

25

26

27

28
                                                 27
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
  Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 28 of 31 Page ID #:28



 1                         First Claim for Copyright Infringement
                                 Against Cleopatra and Apple
 2
            140. Plaintiffs repeat every allegation of the Complaint.
 3
            141. Plaintiffs SA Music LLC and William Kolbert as Trustee of the Harold
 4
     Harlen Trust claim that Defendants Cleopatra and Apple have unlawfully reproduced,
 5
     distributed, made available, and exported unauthorized recordings embodying the
 6
     Subject Compositions including, but not limited to, those identified in Exhibit B by
 7
     the methods identified herein, and/or have unlawfully directed or authorized this
 8
     activity.
 9
            142. Defendants have thereby willfully infringed Plaintiffs’ copyrights in the
10
     Subject Compositions in violation of the Copyright Act.
11
                          Second Claim for Copyright Infringement
12                             Against Cleopatra and Amazon
13          143. Plaintiffs repeat every allegation of the Complaint.
14          144. Plaintiffs SA Music LLC and William Kolbert as Trustee of the Harold
15 Harlen Trust claim that Defendants Cleopatra and Amazon have unlawfully

16 reproduced, distributed, made available and exported unauthorized recordings

17 embodying the Subject Compositions including, but not limited to, those identified in

18 Exhibit C by the methods identified herein, and/or have unlawfully directed or

19 authorized this activity.

20          145. Defendants have thereby willfully infringed Plaintiffs’ copyrights in the
21 Subject Compositions in violation of the Copyright Act.

22                        Third Claim for Copyright Infringement
                               Against Cleopatra and Google
23
            146. Plaintiffs repeat every allegation of the Complaint.
24
            147. Plaintiffs SA Music LLC and William Kolbert as Trustee of the Harold
25
     Harlen Trust claim that Defendants Cleopatra and Google have unlawfully reproduced,
26
     distributed, made available, and exported unauthorized recordings embodying the
27
     Subject Compositions including, but not limited to, those identified in Exhibit D by
28
                                                  28
                     COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 29 of 31 Page ID #:29



 1 the methods identified herein, and/or have unlawfully directed or authorized this

 2 activity.

 3        148. Defendants have thereby willfully infringed Plaintiffs’ copyrights in the
 4 Subject Compositions in violation of the Copyright Act.

 5                                     Prayer for Relief
 6        WHEREFORE, Plaintiffs respectfully request that judgment be entered against
 7 Defendants, jointly and severally, as follows:

 8        1.    A declaration that Defendants have infringed Plaintiffs’ copyrights in the
 9              Subject Compositions in violation of the Copyright Act;
10        2.    A declaration that each of Defendants’ infringements was willful;
11        3.    At Plaintiffs’ election, an award of Plaintiffs’ actual damages, including
12              Defendants’ profits, or a separate award of statutory damages in amounts
13              to be determined by the jury for all infringements involved in the action,
14              with respect to any one work, for which any one infringer is liable
15              individually, or for which any two or more infringers are liable jointly
16              and severally;
17        4.    A permanent injunction barring the Defendants from continued
18              infringement of Plaintiffs’ copyrights in the Subject Compositions
19              pursuant to 17 U.S.C. § 502; and
20        5.    Reasonable attorneys’ fees and costs of this action, statutory pre-
21              judgment interest, and such other relief as this Court may deem just and
22              proper.
23

24

25

26

27

28
                                                29
                   COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 30 of 31 Page ID #:30



 1 Dated:     New York, New York
              April 29, 2020
 2
                                   Respectfully submitted,
 3

 4                          By:     /s/ Allen Hyman
                                   Allen Hyman (California State Bar No. 73371)
 5                                 LAW OFFICES OF ALLEN HYMAN
                                   10737 Riverside Drive
 6                                 North Hollywood, CA 91602
                                   Phone: (818) 763-6289
 7                                 E-mail: lawoffah@aol.com
 8                                 Matthew F. Schwartz (Pro Hac Vice Pending)
                                   Brian S. Levenson (Pro Hac Vice Pending)
 9                                 SCHWARTZ, PONTERIO & LEVENSON, PLLC
                                   134 West 29th Street, Suite 1001
10                                 New York, New York 10001
                                   Phone: (212) 714-1200
11                                 E-mail: mschwartz@splaw.us
                                   E-mail: blevenson@splaw.us
12
                                   Oren S. Giskan (Pro Hac Vice Pending)
13                                 GISKAN SOLOTAROFF & ANDERSON LLP
                                   90 Broad Street, 10th Floor
14                                 New York, New York 10004
                                   Phone: (212) 847-8315
15                                 E-mail: ogiskan@gslawny.com
16                                 Attorneys for Plaintiffs
17

18

19

20

21

22

23

24

25

26

27

28
                                              30
                 COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
 Case 2:20-cv-03952 Document 1 Filed 04/30/20 Page 31 of 31 Page ID #:31



 1                                      JURY DEMAND
 2        Pursuant to Fed. R. Civ. P. 38(b), Local Civil Rule 38, and otherwise, Plaintiffs
 3 respectfully demand a trial by jury on all issues so triable.

 4
     Dated:      New York, New York
 5               April 29, 2020
 6                                    Respectfully submitted,
 7
                               By:     /s/ Allen Hyman
 8                                    Allen Hyman (California State Bar No. 73371)
                                      LAW OFFICES OF ALLEN HYMAN
 9                                    10737 Riverside Drive
                                      North Hollywood, CA 91602
10                                    Phone: (818) 763-6289
                                      E-mail: lawoffah@aol.com
11
                                      Matthew F. Schwartz (Pro Hac Vice Pending)
12                                    Brian S. Levenson (Pro Hac Vice Pending)
                                      SCHWARTZ, PONTERIO & LEVENSON, PLLC
13                                    134 West 29th Street, Suite 1001
                                      New York, New York 10001
14                                    Phone: (212) 714-1200
                                      E-mail: mschwartz@splaw.us
15                                    E-mail: blevenson@splaw.us
16                                    Oren S. Giskan (Pro Hac Vice Pending)
                                      GISKAN SOLOTAROFF & ANDERSON LLP
17                                    90 Broad Street, 10th Floor
                                      New York, New York 10004
18                                    Phone: (212) 847-8315
                                      E-mail: ogiskan@gslawny.com
19
                                      Attorneys for Plaintiffs
20

21

22

23

24

25

26

27

28
                                                 31
                    COMPLAINT FOR COPYRIGHT INFRINGEMENT AND DEMAND FOR JURY TRIAL
